                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                          DOCKET NO. 3:07-cr-00079-FDW
 UNITED STATES OF AMERICA,                      )
                                                )
 vs.                                            )
                                                )
 (7) RUBEN NOYOLA GARCIA,                       )                   ORDER
                                                )
         Defendant.                             )
                                                )

        THIS MATTER is before the Court on Defendant’s pro se Motion to Reduce Sentence

(Doc. No. 453). Also before the Court are Defendant’s pro se Addendum to Motion to Reduce

Sentence (Doc. No. 461) and pro se Motion to Amend Presentence Investigation Report (Doc. No.

451).

        The Court hereby ORDERS the Government to respond to Defendant’s motions and

addendum. The Government shall have thirty (30) days from the date of this Order to file its

response with the Court. The Government shall advise the United States Probation Office if the

Government believes a supplemental Presentence Investigation Report will be required.

        IT IS SO ORDERED.


                                   Signed: August 26, 2020




                                                1



         Case 3:07-cr-00079-FDW Document 463 Filed 08/27/20 Page 1 of 1
